No new question is presented by the defendant's appeal. Several exceptions were the subject of earnest debate before us, and while they may not be altogether free from difficulty, a careful perusal of the entire record leaves us with the impression that the defendant has no just cause to complain at the manner in which the case was tried.
The charge contains one or two expressions, which, standing alone, might be subject to some criticism, but reading it contextually in the same connected way in which it was given, as we are required to do, it would seem to be free from reversible error. Hence, the verdict and judgment will be upheld.
No error.